DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 7, 10-14, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by CN 101966093A to Zhang et al.
CN 101966093A to Zhang et al. discloses a surgical instrument comprising an elongated shaft 4 having a shaft distal end; an end effector 2, 7, 10 coupled to the shaft distal end and including a first member 22 movable towards a distal end of the end effector; a knife member 21 pivotally coupled to the first member 22 at 25; and a second member 8 movable towards the distal end of the end effector,
wherein the knife member 21 is configured to be in a cutting position during a translation of
the first and second members towards the distal end of the end effector (Note: Fig. 19), wherein the knife member is rotatable relative to the first member 22 to stow the knife member into a non-cutting position after the translation of the first and second members towards the distal end of the end effector (Note: Fig. 20); wherein the end effector comprises two opposed jaws 7, 10, a housing 10 included in .
Allowable Subject Matter
Claims 4-6, 8, 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/Primary Examiner, Art Unit 3731